Citation Nr: 1746667	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-54 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 70 percent for service-connected post-traumatic stress disorder (PTSD), based upon substitution of the appellant as the claimant.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), based upon substitution of the appellant as the claimant.

3. Entitlement to special monthly compensation based on the need for regular aid and attendance (SMC), based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Dominique F. Williamson, Agent


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1985. The appellant claims as the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012, March 2013, June 2013, March 2014, January 2016, and May 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran died in August 2017. Within a year of his death, the Veteran's surviving spouse filed a request with the RO to be substituted as the appellant. The RO granted the appellant's request to be substituted (under 38 U.S.C.A. § 5121A) in the Veteran's appeal and informed her of the decision by a letter dated in September 2017. Accordingly, the appellant has been substituted as the claimant for the purposes of the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The Veteran's PTSD resulted in total occupational and social impairment.

3. The Veteran's request for TDIU is based solely on one service-connected disability which is now rated at 100 percent.

4. The Veteran did not require care and assistance on a regular basis due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The Veteran's surviving spouse is a proper substitute claimant in this case. 
38 U.S.C.A. § 5121A (West 2014).

2. The criteria for a higher rating of 100 percent for PTSD have been met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

3. The TDIU appeal is dismissed as moot.

4. The criteria for entitlement to SMC based on the need for regular aid and attendance of another person have not been met. 38 U.S.C.A. §§ 1114 , 5107; 
38 C.F.R. §§ 3.102, 3.350, 3.352.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159. As the decision herein is a total grant of the benefit sought on appeal, no further discussion of the VCAA is required.

PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20. When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. That is to say, the Board must consider whether there have been times when his acquired psychiatric disorder has been more severe than at others, and rate it accordingly. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

For the entire initial rating period, the Veteran's PTSD has been rated as 70 percent disabling under Diagnostic Code 9411. 38 C.F.R. § 4.130.

Psychiatric disorders are rated under the portion of the Schedule for Rating Disabilities that pertains to mental disorders. 38 C.F.R. § 4.130.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula. See id. 
If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the 'frequency, severity, and duration' of a veteran's symptoms 'play an important role' in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula. See Vazques-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow 'a veteran whose symptoms correspond[ed] exactly to a 30 percent rating' to be granted a 70-percent rating solely because they affected most areas). In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms. See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make 'an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas') (emphasis added).

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment. 38 C.F.R. § 4.126.

The Veteran was afforded a VA medical examination in November 2015. The examiner noted that the Veteran had depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances. The examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.

The Veteran submitted private Disability Benefits Questionnaires (DBQs) from his private psychiatrist, Dr. D.M, dated June 2016 and August 2016. In both DBQs, Dr. D.M. opined that the Veteran's PTSD was productive of total occupational and social impairment. 

Resolving the benefit of the doubt in favor of the Veteran and taking the totality of the evidence into account, the Veteran's service-connected PTSD was productive of total occupational and social impairment.

TDIU

With respect to the Veteran's request for a TDIU, the Board notes that the Veteran now has a 100 percent evaluation for his PTSD. A TDIU rating contemplates that the schedular rating is less than total. 38 C.F.R. § 4.16(a). Because the Board has determined that the Veteran's PTSD warrants a 100 percent evaluation, and because the Veteran's request for a TDIU was filed during the claim period, the request for a TDIU is rendered moot.

The Board recognizes that it is not categorically true that assignment of a total schedular rating always renders a TDIU request moot, particularly as it relates to possible entitlement to special monthly compensation. See Bradley v. Peake, 22 Vet. App. 280 (2008). In the Bradley case, the Court held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293. Unlike the situation in Bradley, however, the Veteran in this case is only receiving compensation for two disabilities, one of which is PTSD for which a 100 percent schedular rating has been assigned, and the Veteran is assigned non-compensable disability ratings for bilateral hearing loss and a scar. And the Veteran has not made any arguments or submitted any evidence showing that the Veteran's bilateral hearing loss, tinnitus, or scar affects his ability to work. Therefore, Bradley is distinguishable from the instant case, and the award of a 100 percent schedular evaluation does indeed render the TDIU request moot.

Aid and Attendance

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others. In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment. It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 38 C.F.R. § 3.352(a).

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need. "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed. The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice. Id.  

The Veteran is service-connected for PTSD, bilateral hearing loss, tinnitus, and a scar. 

The Veteran submitted a January 2017 statement from Dr. C.S. of Gentiva Hospice. Dr. C.S. stated that the Veteran was a hospice patient and was being treated for end stage Chronic Obstructive Pulmonary Disease (COPD). Dr. C.S. asserted that the Veteran's need for aid and attendance was due to his non-service-connected COPD. There is no evidence in the claims file that the Veteran's need for aid and attendance was due to any of his service-connected disabilities. Therefore, 

As there is no competent medical evidence of record to support the claim of entitlement to special monthly compensation based on the need for aid and attendance of another person for the Veteran, the preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).






ORDER

Entitlement to an initial 100 percent rating for PTSD, based upon substitution of the appellant as the claimant, is granted.

Entitlement to a TDIU, based upon substitution of the appellant as the claimant, is dismissed.

Entitlement to SMC, based upon substitution of the appellant and the claimant, based on the need for regular aid and attendance of another person is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


